Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 1 of 7 PageID #: 1202




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  GORDON MITCHUM,                                     )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )        Case No. 1:19-cv-02277-DLP-JPH
                                                      )
  CITY OF INDIANAPOLIS,                               )
  INDIANAPOLIS METROPOLITAN POLICE                    )
  DEPARTMENT, and in their official and               )
  Individual capacities, the following IMPD officers: )
  RANDALL TAYLOR, MOLLY GROCE                         )
  , and DOES 1-50,                                    )
                                                      )
                 Defendants.                          )


   DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR MOTION TO STRIKE THE
          EXPERT REPORTS OF KYLE HEYEN AND TIM HARTSOCK

         Comes now the Defendants, by counsel, having filed their Motion to Strike the Expert

  Reports of Kyle Heyen and Tim Hartsock [Dkt. 95.], and hereby submit their reply brief in

  support of said motion. For the reasons set forth below, Kyle Heyen’s and Tim Hartsock’s expert

  reports and testimony should be stricken.

                                              INTRODUCTION

         Plaintiff fails to set forth any law or fact that would allow this Court to qualify Mr. Heyen

  or Mr. Hartsock as experts in the field of police canine training or policies. Both Mr. Heyen’s

  and Mr. Hartsock’s lack of qualifications renders their reports, deposition testimony, and

  anticipated testimony unreliable. The burden of showing an expert’s testimony to be relevant and

  reliable is with the proponent of the evidence. See Brown v. Burlington Northern Santa Fe

  Railway Co., 765 F.3d 765,772 (7th Cir. 2014).
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 2 of 7 PageID #: 1203




                                            ARGUMENT
     A. Heyen should not be qualified as an expert for this case.
         To determine whether expert testimony is admissible, the court must first determine

  whether the expert is qualified in the relevant field. Zelinski v. Columbia 300, Inc., 335 F.3d 633,

  640 (7th Cir. 2003). Heyen is not qualified because:

         (1)     he has not trained a police dog in twenty-one years [Dkt. 95-3, Heyen Dep p. 8,

                 lines 8-10],

         (2)     he has been a guest presenter once in the last thirty years [Dkt. 95-2, Heyen CV,

                 p. 1],

         (2)     he has been retired from law enforcement for thirty years [Dkt. 95-2; Dkt 95-3, ,

                 p. 31, lines 6-22],

         (3)     he has not been to a police service dog school or training seminar in thirty years

                 [Dkt. 95-2, p. 3],

         (4)     he has not had a major contract for dogs who apprehend civilians in twenty-five

                 years [Dkt. 95-2, p. 3], and

         (5)     he has open disdain for police canine membership associations where he could

                 keep himself apprised of developments, certifications standards, etc. [Dkt. 95-3, p.

                 61, lines 17-18].

         In his response, Plaintiff points to Campbell v. City of Springboro, Ohio, 788 F. Supp. 2d

  637, as a case where Heyen could testify as an expert. In that case, Defendants did not challenge

  Heyen’s lack of continuing education or membership in canine associations. (2011 WL

  13323523, Defendants Motion to Strike Affidavit of Plaintiff’s Expert, Kyle K. Heyen.) Rather,

  the Defendants only argued that he was not qualified to offer testimony on Ohio Police K-9 units
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 3 of 7 PageID #: 1204




  because he did not incorporate Ohio’s Administrative Code, that his theories have not been

  subject to review or publication, and that he based some opinions on speculation. Id. At that

  time, it had been ten years since Heyen had trained a police dog, twenty years since he had

  served as a guest presenter/trainer, twenty years since he had been retired from law enforcement,

  twenty years since he had been to a police service dog school or training seminar, and fifteen

  years since Heyen had a major contract to train dogs who apprehended civilians. That court erred

  in admitting Heyen as an expert because it did not consider his lack of continuing education or

  lack of membership in police or civilian canine associations. Almost a decade has passed since

  the Southern District of Ohio issued that opinion. Since then, Heyen has participated in only one

  seminar (2016) and is still not completing any continuing education or enrolled as a member of

  canine associations.

         Plaintiff’s response only specifically addresses Defendants’ argument that Heyen has not

  trained a police canine in twenty-one years. [Dkt. 114, p. 5.] This is only part of the story. Not

  only does Heyen eschew membership in and the standards of police canine associations, but he

  has also completely neglected continuing education on police canines and policies for the better

  part of thirty years. [Dkt. 95-2, p. 3][Dkt. 95-3, p. 61, lines 17-18]. Although he testified that he

  conducted research on the internet, his internet research does not make him an expert in police

  canines and policies. [Dkt. 95-3, p. 62, lines18-25.] This internet research would not assist the

  trier of fact. Plaintiff has not shown how Heyen’s report and testimony are reliable based on his

  apparent lack of qualifications. Brown supra.

     B. Hartsock should not be qualified as an expert for this case.
         Hartsock has no experience in training dogs in police apprehension or in analyzing the

  constitutionality of police canine policies. He has never been a law enforcement officer. [Dkt.
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 4 of 7 PageID #: 1205




  95-6, Hartsock Dep, p. 35, lines1-4.] Instead, Hartsock has only tracked human remains with

  police departments, not apprehended live suspects. [Dkt. 95-6, p. 36, lines 1-25; p. 37 lines 1-25;

  p. 37, lines 20-23.] His testimony is not reliable because he has zero experience concerning the

  use of canines by police when apprehending suspects or in the analysis of the constitutionality of

  police canine policies—which are the subjects that he has offered opinions about in this case.

     Plaintiff points to Hartsock’s work with law enforcement individuals from departments in

  Wisconsin and Kentucky, his work with the Indiana Department of Homeland Security, and his

  work with Law Enforcement Training Specialists as evidence that he is qualified to offer expert

  testimony in this case. [Dkt. 114, p. 6.] But Plaintiff did not explain what experience he has

  gained in his prior positions that makes him qualified to offer the expert testimony that he has

  offered in this case. Those jobs required Hartsock to track and trail, not apprehend suspects.

  [Dkt. 95-6, p. 21, lines 22-25.] The tracking and trailing of subjects is not at issue in this case.

  Tracking and trailing a subject is not an excessive use of force. Hartsock’s remaining work is

  with pets, not police canines. [Dkt. 95-6, p. 12 lines 12-25; p. 13, lines 1-20.] Thus, the

  experience that Hartsock gained while working those jobs is not relevant to the opinions that he

  offered in this case. It is Plaintiff’s burden to show that the proffered expert testimony is both

  relevant and reliable in a specific case context. Brown supra. He has not done so.

     C. It is immaterial whether unqualified expert opinions or testimony aligns with an
        outside consultant IMPD hired.

         Lastly, Plaintiff suggests that his experts are qualified because their opinions are similar to

  Los Angeles Police Department Sgt. Michael Goosby’s opinions. [Dkt. 114, p. 7.] This argument

  is a red herring. First, witnesses cannot be deemed experts simply because they offer opinions that

  are similar to the opinions of other people. Sgt. Goosby has not been disclosed as an expert witness
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 5 of 7 PageID #: 1206




  in this case and he is not permitted to offer expert opinion testimony in this case. Thus, the fact

  that Plaintiff’s witnesses intend to say things that are similar to what Sgt. Goosby said is irrelevant.

         Second, Plaintiff has not established that Sgt. Goosby’s testimony has identified what may

  be considered best practices or what the constitution requires. Sgt. Goosby offered testimony about

  how LAPD trains its canines. [Dkt. 117, Dep. of Goosby, p. 176, lines 6-18.] But he also testified

  that what is best practices for LAPD is based on facts and circumstances unique to Los Angeles.

  Id. As the Seventh Circuit has pointed out, “[p]olice policies are not nationally unform; nor are

  they static.” United States v. Brown, 871 F. 3d 532, 537 (7th Cir. 2017.) These practices are not

  necessarily the best practices for IMPD or any other departments. [Dkt. 117, p. 175, lines 16-21.]

  Sgt. Goosby admits that different canine trainers with similar experience and training may not

  agree with his methods. [Dkt. 117, p. 153, lines 5-15.]

         Plaintiff’s references to Sgt. Goosby’s deposition do not paint a complete picture of Sgt.

  Goosby’s testimony. For instance, Plaintiff notes that LAPD trains their dogs to find and bark,

  rather than find and bite. [Dkt. 114, p. 9.] But Plaintiff neglects to mention that Goosby also

  testified that most police departments in the United States train their canines to find and bite. [Dkt.

  117, p. 80, lines 16-20.] As stated above, Sgt. Goosby admits that best practices are different for

  different police departments. Additionally, while Goosby trains his dogs to be verbally recalled,

  as IMPD does, he does not testify that a hard-out method of pulling a dog off a bite to be a bad

  thing. [Dkt. 117, pp. 149-150, lines 15-5.] Finally, Goosby states that LAPD does not train their

  canines that the bite is the reward. Plaintiff then argues that IMPD trains its dogs that a bite is the

  reward. [Dkt. 114, p. 7.] But there is no evidence in the record that IMPD has trained its canines

  that a bite is a reward. Officer Groce stated that the bite is the reward on her non-IMPD affiliated

  Instagram page, but testified in her deposition that IMPD has not trained her that a bite at the end
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 6 of 7 PageID #: 1207




  of a track is a reward for the canine. [Dkt. 79-2, Dep. of Groce, p. 23, lines 20-24.][Dkt. 79-3, Dep.

  of Patton, p. 22, lines 19-23.]

                                            CONCLUSION

         Plaintiff’s experts are not qualified to be admitted as experts in this case. Further, whether

  their conclusions align with a separate consultant for IMPD is irrelevant. Finally, for all of the

  reasons set fully forth herein, the Defendants respectfully request this Court to strike Heyen and

  Hartsock’s reports and opinions and for all other relief that is just and proper.



                                                 Respectfully submitted,



                                                 s/ Andrew C. Scheil
                                                 Andrew C. Scheil (33826-49)
                                                 Assistant Corporation Counsel
                                                 Office of Corporation Counsel
                                                 200 East Washington Street, Room 1601
                                                 Indianapolis, Indiana 46204
                                                 Telephone: (317) 327-4055
                                                 Fax: (317) 327-3968
                                                 E-Mail: andrew.scheil@indy.gov

                                                 Attorney for the Defendants
Case 1:19-cv-02277-DLP-JPH Document 118 Filed 03/05/21 Page 7 of 7 PageID #: 1208




                                  CERTIFICATE OF SERVICE


         I certify that this document was electronically filed on March 5, 2021. The same day, the

  following e-filing users were served electronically:

   Jonathan C. Little                               Martin A. Brown
   Derrick Morgan                                   John F. Kautzman
   Annemarie Alonso                                 Andrew R. Duncan
   SAEED & LITTLE, LLP                              Edward J. Merchant
   jon@sllawfirm.com                                 RUCKELSHAUS, KAUTZMAN,
   derrick@sllawfirm.com                            BLACKWELL & BEMIS, LLP
   annie@sllawfirm.com                              mab@rucklaw.com
   Attorneys for Plaintiff                          jfk@rucklaw.com
                                                    ard@rucklaw.com
                                                    ejm@rucklaw.com
                                                    Attorneys for Defendants Tom White, Richard
                                                    Faulkner, Molly Groce and Alfred Robinson



                                                         /s/ Andrew C. Scheil__
                                                         Andrew C. Scheil (33826-49)
                                                         Assistant Corporation
